        Case 3:15-cv-00561-AVC Document 103 Filed 11/01/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT


JASON GOODE                               :             NO.: 3:15-CV-0561 (AVC)
                                          :
VS.                                       :
                                          :
EDWARD MALDONADO, ET AL.                  :             NOVEMBER 1, 2018

                                 JOINT STATUS REPORT

   a. STATUS OF THE CASE, STATUS OF DISCOVERY, PENDING MOTIONS AND
      OTHER POTENTIAL IMPEDIMENTS TO COMPLIANCE
      WITH THE SCHEDULING ORDER

       Plaintiff’s and Defendants’ counsel have conferred and will be filing their Joint

Rule 26(f) Report shortly. The plaintiff, represented by other counsel and pro se, has

multiple cases pending. Counsel were hoping to resolve these matters globally, and

had been working on such resolution, which accounts for the present status of the case.

Settlement, either globally or of this individual case, does not seem viable at this time.

There are no pending motions.

       b.     INTEREST IN REFERRAL FOR SETTLEMENT PURPOSES

       Premature at this time.

       c.     TRIAL BEFORE MAGISTRATE JUDGE

       Plaintiff does not consent. Defendants consent to jury trial and the entry of

judgment by a United Sates Magistrate Judge.


       c.     ESTIMATED LENGTH OF TRIAL

       Two to Three Days.
        Case 3:15-cv-00561-AVC Document 103 Filed 11/01/18 Page 2 of 2




                                          THE PLAINTIFF
                                          Jason Goode


                                    BY:        /s/ Rose Longo-McLean
                                          ROSE LONGO-MCLEAN (ct28819)
                                          51 Elm Street< SUITE 409
                                          New Haven, CT 06510
                                          203.562.9931
                                          Fax: 203.776.9494
                                          jrw@johnrwilliams.com


                                           DEFENDANTS
                                           Edward Maldonado, et al.


                            :
                                          ________/s/__________________
                                          Steven R. Strom
                                          Assistant Attorney General
                                          110 Sherman Street
                                          Hartford, CT 06105
                                          860-808-5450
                                          Fax: 860-808-5591
                                          Fed. Bar. No. ct01211
                                          Email: steven.strom@ct.gov




                                CERTIFICATION OF SERVICE

On November 1, 2018, a copy of the foregoing was filed electronically and served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.


                                             /s/ Rose Longo-McLean
                                          ROSE LONGO-McLEAN
